Citation Nr: 1730990	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-21 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss. 

2.  Entitlement to service connection for a right leg or hip disorder.

3.  Entitlement to service connection for a right ankle disorder. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claims of entitlement to service connection for bilateral sensorineural hearing loss, service connection for a right leg disorder, and service connection for a right ankle disorder.  In April 2016, the Veteran testified before the undersigned at a Board hearing.  

This matter was most recently before the Board in July 2016, where the Board remanded the issues on appeal for further development.

The issue of service connection for a right leg or hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was incurred in or caused by military service.

2.  The evidence of record does not demonstrate that the Veteran has any current right ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing entitlement to service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a chronic disease enumerated in 38 C.F.R. § 3.309(a) is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Bilateral hearing loss is an organic disease of the nervous system and thus falls within 38 C.F.R. § 3.309(a).  See VA Under Secretary for Health Memorandum (Oct. 1995); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (stating "the Secretary has made clear that sensorineural hearing loss is considered subject to § 3.309(a) as an '[o]rganic disease[ ] of the nervous system'").

For the purposes of applying the laws administered by VA, hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

With regards to the Veteran's claimed hearing loss disorder, the Board finds that service connection is warranted.  As an initial matter, the Board addresses the presumption of soundness, noting that the Veteran's audiological examination during his October 1978 entrance examination did not show hearing loss for VA purposes.  In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Such burden has not been met by VA in this case.  Accordingly, the presumption has not been rebutted.  

The Veteran's August 2016 VA examination report establishes that he has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  Additionally, in his April 2016 hearing before the Board, the Veteran stated that he was exposed to noise from tanks, machines, big guns, and small guns while serving in Bamberg, Germany.  The Veteran's Form DD 214 lists his military occupational specialty as rifleman, and his service personnel records indicate that he served as a rifleman in Germany from December 1978 to September 1981.  Thus, the Board finds that acoustic trauma in service is conceded.  The only issue that remains is whether there is a nexus between the Veteran's current bilateral hearing loss disability and the in-service acoustic trauma.  

The Veteran underwent a VA examination in May 2011, in which the examiner diagnosed the Veteran with bilateral sensorineural hearing loss; in a September 2011 addendum to that VA examination, the examiner opined that the Veteran's present hearing loss was less likely as not due to or the result of noise exposure in the military.  In support of that opinion, the examiner referenced the Veteran's service treatment records, including the Veteran's entrance examination and his September 1980 audiological examination, noting that the examinations did not reflect a decrease in hearing sensitivity in service, and further noting that there was no discharge evaluation located.  However, a medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Also, the court has held that 38 C.F.R. §3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  Thus, the Board found that the May 2011 examiner's opinion and rationale was inadequate for adjudication purposes, and remanded the claim in July 2016 for further development. 

Subsequently, the Veteran underwent another VA examination in August 2016; the examiner again diagnosed the Veteran with bilateral sensorineural hearing loss, but declined to provide an etiology opinion, stating that "[t]he only hearing exams available for review in the STRs were dated January 28, 1978 and October 12, 1978[,]" noting that there were no puretone threshold shifts present during that nine month period, and further noting that a separation hearing exam was not available for review.  However, the examiner failed to address the Veteran's lay statements, the buddy statements of record, or the September 1980 audiological examination in the service treatment records before determining that an etiological opinion could not be rendered.

The Veteran has consistently reported that his hearing loss began while he was in service.  In his April 2016 hearing, the Veteran stated that his hearing loss started while he was in the military, noting that he began to have difficulty understanding people and stating that had to turn the volume on his television higher to listen comfortably; similarly, in a February 2015 statement to the Board, the Veteran stated that he has experienced hearing loss since serving as an infantryman.  Also of record are several lay statements regarding the Veteran's hearing loss that are consistent with the Veteran's lay statements.  Of particular note is a statement by Ms. D.D., a friend of the Veteran, who stated that the Veteran had trouble with his hearing since his military training and that his hearing has gotten progressively worse since then.  Additionally, statements from Ms. B.J.P., a friend of the Veteran, and from the Veteran's wife indicated that his hearing loss had gotten progressively worse over time, and that he had difficulty understanding people when they talk.  

The Board finds the Veteran's consistent and competent lay statements indicating that he had hearing loss since service to be both credible and probative.  They are also bolstered by lay statements from a friend and his wife attesting to the same.  Lay persons are competent to report observable symptomatology, and the record does not contain any records that contradict those statements.  Thus, the Board finds the lay statements evidence of continuity of symptomatology of hearing loss since service, which establishes the nexus element of the Veteran's service connection claim.  See 38 C.F.R. §§ 3.102, 3.303(b); see Fountain, supra.

In conclusion, by resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  See 38 C.F.R. §§ 3.102, 3.303; Fountain, supra.  In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102.

III.  Service connection for a right ankle disability

With regards to the Veteran's claimed right ankle disability, the Board finds that service connection is not warranted, as the record does not establish the Veteran has a current right ankle disability.  

The Veteran has stated that he sustained a right ankle disorder while on active duty.  In his February 2012 notice of disagreement, the Veteran indicated that during his 1978 basic training, he "slipped, fell and twisted [his] right ankle when going to the mess hall."  The Veteran further noted that the problem persisted since service, swelling off and on, preventing him from putting on shoes or walking, and forcing him to elevate his right foot to obtain comfort.  In an August 2014 informal conference with a Decision Review Officer, "[t]he [V]eteran stated that he was treated in February 1979 at a first aid clinic on post in Bamb[e]rg, Germany when he fell an[d] injured his right leg/hip and right ankle[,]" further indicating that he was subsequently released with light duty.  In his April 2016 Board hearing, the Veteran again stated that he fell and injured his ankle while in service and that he received treatment and was subsequently put on a light duty profile for a period of time.  The Board notes that the Veteran's available service personnel records and service treatment records are silent as to any ankle injury in service.

The Veteran underwent an October 2016 VA examination for ankle conditions; the examiner indicated that she performed an in-person examination and reviewed the evidence associated with the claims file.  Ultimately, the examiner concluded that the Veteran did not have a current right ankle condition, stating that: 

Veteran reports that he sprained his right ankle in 1980, while in Germany.  Provider is unable to ascertain his claim because his STRs are not legible.  Furthermore, his right ankle exam and diagnostic test are normal.  He does not have a current right ankle condition.  The evidence-based literature states that a sprained ankle is an injury that occurs when you roll, twist or turn your ankle in an awkward way.  This can stretch or tear the tough bands of tissue (ligaments) that help hold your ankle bones together.  

* * * 

Treatment for a sprained ankle depends on the severity of your injury.  Many people simply treat their injuries at home.  Sprains usually heal within 6-8 weeks.

The examiner performed tests relating to the range of motion, functional limitation, muscle strength, ankylosis, and joint stability of the Veteran's right ankle, and did not find any indication of a current right ankle disorder.  Thus, the October 2016 VA examiner presented sufficient clinical findings to support her opinion regarding the lack of a current disability with respect to the Veteran's claimed right ankle disorder.  

The findings of the VA examiner are also corroborated by the Veteran's private treatment records and VA treatment records.  Both the Veteran's VA medical records and private treatment records associated with the claims file are silent as to any right ankle condition throughout the appeals period.  The Board finds the absence of treatment records related to the right ankle underscore the findings of VA examiner who determined that the Veteran does not have a right ankle disability.  
The Board acknowledges the Veteran's subjective report of occasional swelling of his right ankle, noted during his VA examination.  While the Veteran is competent to report observable symptomatology such as swelling, he is not competent to address more complex medical issues such as causation or etiology, or diagnosis of conditions which are beyond lay observation like orthopedic impairments such as arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, while the Veteran's subjective report of occasional swelling of his right ankle is credible, it does not lead to a finding of a current right ankle disability.

In sum, the preponderance of evidence is against a finding that the Veteran has a current right ankle disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  As the preponderance of the evidence shows there is not a current right ankle disability, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claims of entitlement to service connection for a right ankle disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a right ankle disorder is denied.


REMAND

With regards to the Veteran's claimed right leg or hip disorder, the Veteran underwent an October 2016 VA examination for knee and lower leg conditions, in which the examiner diagnosed the Veteran with osteoarthritis of the right knee joint, and further opined that the Veteran's right knee osteoarthritis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In support of that opinion, the examiner stated that the Veteran denied having a right leg condition or ever injuring his right leg in the military, and noted that the most common cause for osteoarthritis is aging.  

However, the examiner did not address the Veteran's right hip condition, apart from stating that the Veteran reported such a condition, and that it was not related to the claim.  The Veteran had previously stated in an August 2014 informal conference with a Decision Review Officer that he injured his right leg, hip and ankle in a fall in Bamberg, Germany in February 1979, and was treated at a first aid clinic and released with light duty as a result.  Additionally, post-service treatment records reflect a history of treatment for a right hip disorder, to include surgery.  Accordingly, the Board finds the October 2016 VA examination for knee and lower leg conditions is inadequate for adjudication purposes because the examiner failed to address the Veteran's claimed right hip condition.  

Consequently, the Board finds that a remand is necessary in order to obtain a new examination which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private or VA treatment that the Veteran may have had which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

2.  Then, schedule the Veteran for a VA examination for his claimed right leg and hip disorder by an appropriate professional who has not previously examined the Veteran.  The entire claims file, including all electronic files, must be reviewed by the examiner.  

The examiner is to identify any present right leg or hip disorder; and for any such distinct right leg or hip disorder found, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder had its onset in service or is otherwise related to injury or disease in service.

The examiner should specifically address whether the Veteran's claimed in-service injury is the cause of any current right leg or hip disorder, or whether such disorder began during or was initially manifested during military service, or within one year after discharge therefrom.  Facts and medical principles relied on to arrive at an opinion should be set forth. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Then, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


